Per curiam.
This disciplinary matter is before the Court on Sybol Patricia Williams’ Request for Reinstatement. On February 8, 1999, this Court accepted Williams’ petition for voluntary discipline and imposed a suspension from the practice of law for a period of six months from the date ofthe opinion, see In the Matter of Williams, 270 Ga. 514 (511 SE2d 507) (1999). The Court also placed certain conditions on Williams before it would issue an opinion reinstating her to practice, including that she place herself under the jurisdiction of the State Bar Lawyer Assistance Program (“LAP”) for evaluation, treatment and monitoring of any condition that LAP deemed appropriate; that she obtain certification from LAP that, based on its review, she exhibits no symptom of any condition that would make her a danger to the public or her clients in the course of her practice of law; that she obtain certification from the Office of the General Counsel (“OGC”) that based on a review of its records there was no indication that subsequent to the acceptance of her voluntary petition she had engaged in any conduct making her a danger to her clients or the public; that she file a request for reinstatement with the Review Panel showing her compliance with all the requirements for readmission and that the OGC file the State Bar’s response to her request; and, after reviewing the record, that the Review Panel file a report and recommendation with this Court on her request for reinstatement. In her request for readmission, Williams shows that she has met the conditions for reinstatement set forth in Williams, supra. The State Bar has no objections to Williams’ request for readmission, and the Review Panel finds that she has complied with all the conditions precedent to reinstatement and recommends that the Court issue an opinion allowing her readmission to practice.
As it appears that Williams has met the procedural and legal requirements to be readmitted to the State Bar of Georgia, this Court hereby adopts the recommendation ofthe Review Panel and approves *393her petition for reinstatement. We therefore order that Sybol Patricia Williams be reinstated as an attorney licensed to practice law in the State of Georgia.
Decided September 13, 2004.
William P. Smith III, General Counsel State Bar, Kellyn O. McGee, Assistant General Counsel State Bar, for State Bar of Georgia.

Petition for reinstatement accepted.


All the Justices concur.